DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/05/2020. The applicant submits one Information Disclosure Statement dated 11/05/2020. The applicant does not claim Foreign or Domestic priority. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a system. The claims fail the 2019 subject matter guidance. The claims fail the first prong of the guidance. The independent claim states a generic processor, memory, first node, second node, and third node. The apparatus parts of the claim perform functional operations of receive information regarding an interaction, receive information regarding the interaction between the first node and second node, receive information and two wherein clauses. The dependent claims further claim features that specify the generic features and also claim functional operations.
This judicial exception is not integrated into a practical application because the claims do not claim a new or improved operation consistent with the examples provided in the 2019 guidance. The independent claim collects information and doesn’t identify what the data, that is collected, is used for. If the data is used for diagnostic purposes the claims do not claim that quality. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what the data that is collected for is used for. The claims do not claim whether the information is used to diagnosis a malfunction or cure a deficiency. The claims fail the second prong of the guidance and thus are not eligible for patent protection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method. The claims fail the 2019 subject matter guidance. The claims fail the first prong of the guidance. The independent claim states a first node, second node, and third node. The method is executed by broadly claimed parts that perform functional operations of receive information regarding an interaction, receive information regarding the interaction between the first node and second node, receive information and two wherein clauses. The dependent claims further claim features that specify the generic features and also claim functional operations.
This judicial exception is not integrated into a practical application because the claims do not claim a new or improved operation consistent with the examples provided in the 2019 guidance. The independent claim collects information and doesn’t identify what the data, that is collected, is used for. If the data is used for diagnostic purposes the claims do not claim that quality. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what the data that is collected for is used for. The claims do not claim whether the information is used to diagnosis a malfunction or cure a deficiency. The claims fail the second prong of the guidance and thus are not eligible for patent protection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite non-transitory computer readable medium including computer-executable instructions. The claims fail the first prong of the guidance. The independent claim states a generic processor executing a program, first node, second node, and third node. The program perform functional operations of receive information regarding an interaction, receive information regarding the interaction between the first node and second node, receive information and two wherein clauses. The dependent claims further claim features that specify the generic features and also claim functional operations
This judicial exception is not integrated into a practical application because the claims do not claim a new or improved operation consistent with the examples provided in the 2019 guidance. The independent claim collects information and doesn’t identify what the data, that is collected, is used for. If the data is used for diagnostic purposes the claims do not claim that quality. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what the data that is collected for is used for. The claims do not claim whether the information is used to diagnosis a malfunction or cure a deficiency. The claims fail the second prong of the guidance and thus are not eligible for patent protection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dower US 6,059,058 in view of Jessen US 10,545,509 in view of Ricci US 2019/0279440.
As per claim 1, A system, comprising: 
a processor; (Dower Col 11 lines 35 – 37) and 
a memory storing computer-executable instructions, that when executed by the processor, cause the processor to: (Dower Col 12 lines 17 – 19)
receive, at a first ledger associated with a first node, information regarding an interaction between the first node and a second node, wherein the first node is a first modular vehicle component and the second node is a second modular vehicle component; (Jessen Col 3 lines 8 – 12)
receive, at a second ledger associated with the second node, information regarding the interaction between the first node and the second node; (Dower Col 12 lines 41 – 45) and 
receive, at a third ledger associated with a third node, information regarding the interaction between the first node and the second node, (Dower Col 11 lines 61 – 65)
wherein the first ledger, second ledger, and third ledger include a set of the same information, (Dower Col 12 lines 41 – 45) and 
wherein the first node, second node, and third node are nodes on a distributed ledger network. (Ricci paragraph 0177 teaches, “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.”)
            Dower discloses a modular vehicle construction and transportation system. Dower does not disclose a distributed ledger network for a fleet of vehicles and information regarding the interaction between a first node and second node. Ricci teaches of a distributed ledger network for a fleet of vehicles. Jessen teaches of information regarding the interaction between a first node and second node. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Jessen et.al. and Ricci et.al. into the invention of Dower. Such incorporation is motivated by the need to ensure safe operation of a vehicle.
As per claim 2, The system of claim 1, wherein the distributed ledger network is a blockchain network. (Ricci paragraph 0653 teaches, “FIG. 62 shows a block diagram of a plug-and-play (PnP) system 6200 for receiving and connecting one or more modular processing units with a vehicle control system 204. The PnP system 6200 may include a PnP module 6204 associated with a vehicle 104 and comprising a PnP OS 6208, PnP configuration data 6212, a protocol interpreter 6216, and one or more PnP slots 6220A-C. In some embodiments, the PnP system 6200 may include a PnP bus bridge 6224 configured to interface with a communication bus 356. In one embodiment, the PnP bus bridge 6224 may be a part of the PnP module 6204.” As the claim is written and the specification plug n play is the functional equivalent to the blockchain network claimed)
As per claim 3, The system of claim 1, wherein the first modular vehicle component is a top portion of a modular vehicle, the second modular vehicle component is a base of a modular vehicle, and the third node is a fleet manager device for a fleet of modular vehicles. (Dower Col 3 lines 1 – 3) and (Ricci paragraphs 0677, 0679, and 0683 teaches the control and dissemination of commands to a fleet of vehicles through a server)
As per claim 4, The system of claim 1, wherein the interaction between the first node and the second node includes combining the first modular vehicle component with the second modular vehicle component to form a full modular vehicle. (Dower Col 3 lines 1 – 3) and (Jessen Col 3 lines 2 – 6)
As per claim 5, The system of claim 1, wherein the computer-executable instructions further comprise: 
receive, at a fourth ledger associated with a fourth node of the distributed ledger network, information regarding a failed interaction between the fourth node and a fifth node of the distributed ledger network, wherein the fourth node is a fourth modular vehicle component and the fifth node is a fifth modular vehicle component, and wherein the failed interaction includes an incompatibility between the fourth modular vehicle component and the fifth modular vehicle component. (Jessen Col 13 lines 36 – 48 and Col 19 lines 13 – 22)
As per claim 6, The system of claim 1, wherein the computer-executable instructions further comprise: 
receive a request to form a full modular vehicle; (Jessen Col 10 lines 4  - 15)
determine, using at least one of: 
the first ledger, the second, ledger, or the third ledger, that the first modular vehicle component is compatible with the second modular vehicle component; (Jessen Col 5 line 54 – 66)
provide, based on the determination that the first modular vehicle component is compatible with the second modular vehicle component, an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle; (Jessen Col 5 line 54 – 66) and 
store an entry on the first ledger, the second ledger, and the third ledger indicating the combination of the first modular vehicle component and the second modular vehicle component. (Jessen Col 13 lines 49 – 56)
As per claim 7, The system of claim 6, wherein provide an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle is further based on a determination that the first modular vehicle component and second modular vehicle component are both available for use. (Jessen Col 10 lines 4 – 8)
As per claim 8, A method, comprising: 
receiving, at a first ledger associated with a first node, information regarding an interaction between the first node and a second node, wherein the first node is a first modular vehicle component and the second node is a second modular vehicle component; (Jessen Col 3 lines 8 – 12)
receiving, at a second ledger associated with the second node, information regarding the interaction between the first node and the second node; (Dower Col 12 lines 41 – 45) and 
receiving, at a third ledger associated with a third node, information regarding the interaction between the first node and the second node, (Dower Col 11 lines 61 – 65)
wherein the first ledger, second ledger, and third ledger include a set of the same information, (Dower Col 12 lines 41 – 45) and 
wherein the first node, second node, and third node are nodes on a distributed ledger network. (Ricci paragraph 0177 teaches, “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.”)
As per claim 9, The method of claim 8, wherein the distributed ledger network is a blockchain network. (Ricci paragraph 0653 teaches, “FIG. 62 shows a block diagram of a plug-and-play (PnP) system 6200 for receiving and connecting one or more modular processing units with a vehicle control system 204. The PnP system 6200 may include a PnP module 6204 associated with a vehicle 104 and comprising a PnP OS 6208, PnP configuration data 6212, a protocol interpreter 6216, and one or more PnP slots 6220A-C. In some embodiments, the PnP system 6200 may include a PnP bus bridge 6224 configured to interface with a communication bus 356. In one embodiment, the PnP bus bridge 6224 may be a part of the PnP module 6204.” As the claim is written and the specification plug n play is the functional equivalent to the blockchain network claimed)
As per claim 10, The method of claim 8, wherein the first modular vehicle component is a top portion of a modular vehicle, the second modular vehicle component is a base of a modular vehicle, and the third node is a fleet manager device for a fleet of modular vehicles. (Dower Col 3 lines 1 – 3) and (Ricci paragraphs 0677, 0679, and 0683 teaches the control and dissemination of commands to a fleet of vehicles through a server)
As per claim 11, The method of claim 8, wherein the interaction between the first node and the second node includes combining the first modular vehicle component with the second modular vehicle component to form a full modular vehicle. (Dower Col 3 lines 1 – 3) and (Jessen Col 3 lines 2 – 6)
As per claim 12, The method of claim 8, further comprising: 
receive, at a fourth ledger associated with a fourth node of the distributed ledger network, information regarding a failed interaction between the fourth node and a fifth node of the distributed ledger network, wherein the fourth node is a fourth modular vehicle component and the fifth node is a fifth modular vehicle component, and wherein the failed interaction includes an incompatibility between the fourth modular vehicle component and the fifth modular vehicle component. (Jessen Col 13 lines 36 – 48 and Col 19 lines 13 – 22)
As per claim 13, The method of claim 8, further comprising: 
receive a request to form a full modular vehicle; (Jessen Col 10 lines 4  - 15)
determine, using at least one of: the first ledger, the second, ledger, or the third ledger, that the first modular vehicle component is compatible with the second modular vehicle component; (Jessen Col 5 line 54 – 66)
provide, based on the determination that the first modular vehicle component is compatible with the second modular vehicle component, an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle; (Jessen Col 5 line 54 – 66) and 
store an entry on the first ledger, the second ledger, and the third ledger indicating the combination of the first modular vehicle component and the second modular vehicle component. (Jessen Col 13 lines 49 – 56)
As per claim 14, The method of claim 13, wherein provide an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle is further based on a determination that the first modular vehicle component and second modular vehicle component are both available for use. (Jessen Col 10 lines 4 – 8)
As per claim 15, A non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors of a wireless access point, cause the one or more processors to perform operations of: 
receive, at a first ledger associated with a first node, information regarding an interaction between the first node and a second node, wherein the first node is a first modular vehicle component and the second node is a second modular vehicle component; (Jessen Col 3 lines 8 – 12)
receive, at a second ledger associated with the second node, information regarding the interaction between the first node and the second node; (Dower Col 11 lines 61 – 65) and 
receive, at a third ledger associated with a third node, information regarding the interaction between the first node and the second node, (Dower Col 11 lines 61 – 65)
wherein the first ledger, second ledger, and third ledger include a set of the same information, (Dower Col 12 lines 41 – 45) and 
wherein the first node, second node, and third node are nodes on a distributed ledger network. (Ricci paragraph 0177 teaches, “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.”)
As per claim 16, The non-transitory computer readable medium of claim 15, wherein the first modular vehicle component is a top portion of a modular vehicle, the second modular vehicle component is a base of a modular vehicle, and the third node is a fleet manager device for a fleet of modular vehicles. (Dower Col 3 lines 1 – 3) and (Ricci paragraphs 0677, 0679, and 0683 teaches the control and dissemination of commands to a fleet of vehicles through a server)
As per claim 17, The non-transitory computer readable medium of claim 15, wherein the interaction between the first node and the second node includes combining the first modular vehicle component with the second modular vehicle component to form a full modular vehicle. (Dower Col 3 lines 1 – 3) and (Jessen Col 3 lines 2 – 6)
As per claim 18, The non-transitory computer readable medium of claim 15, wherein the computer- executable instructions further comprise: 
receive, at a fourth ledger associated with a fourth node of the distributed ledger network, information regarding a failed interaction between the fourth node and a fifth node of the distributed ledger network, wherein the fourth node is a fourth modular vehicle component and the fifth node is a fifth modular vehicle component, and wherein the failed interaction includes an incompatibility between the fourth modular vehicle component and the fifth modular vehicle component. (Jessen Col 13 lines 36 – 48 and Col 19 lines 13 – 22)
As per claim 19, The non-transitory computer readable medium of claim 15, wherein the computer- executable instructions further comprise: 
receive a request to form a full modular vehicle; (Jessen Col 10 lines 4  - 15)
determine, using at least one of: the first ledger, the second, ledger, or the third ledger, that the first modular vehicle component is compatible with the second modular vehicle component; (Jessen Col 5 line 54 – 66)
provide, based on the determination that the first modular vehicle component is compatible with the second modular vehicle component, an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle; (Jessen Col 5 line 54 – 66) and 
store an entry on the first ledger, the second ledger, and the third ledger indicating the combination of the first modular vehicle component and the second modular vehicle component. (Jessen Col 13 lines 49 – 56)
As per claim 20, The non-transitory computer readable medium of claim 19, wherein provide an instruction to combine the first modular vehicle component and the second modular vehicle component to form the full modular vehicle is further based on a determination that the first modular vehicle component and second modular vehicle component are both available for use. (Jessen Col 10 lines 4 – 8)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666